DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the slots" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-22 are also rejected by virtue of their dependency from claim 17.
Claim 18 recites “each of the notches abutting an end of the ligation clip” in lines 2-3.  This limitation implies the ligation clip is positively recited.  However, claim 16, from which claim 18 indirectly depends, only functionally recites the clip at line 5.  Therefore, it is unclear if claim 18 is positively reciting the clip or not.  For examination purposes, the limitation in question will be interpreted as “each of the notches configured to abut an end of the ligation clip”.
Claim 19 recites the limitation "the body of the slider unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is also rejected by virtue of its dependency from claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 28, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic et al. (2010/0023023) in view of Morales et al. (2003/0233142).  
Regarding claim 16, Popovic et al. disclose a device (see at least figures 1 and 5-7), comprising: an anoscope (52; see figure 7) including an elongated hollow member (54; see paragraph [0075]) with a longitudinal slot (58) configured to receive tissue in an interior of the hollow member; and a clip applicator (10; see figure 1) including a body (16) slidably received in the slot (see figure 5 and 6), the clip applicator including jaws (20 and 22) at a distal end of the body configured to hold a ligation clip (the clip shown in at least figure 10), the clip applicator further including a handle/trigger (12; see figure 1) coupled to the body configured to actuate the jaws, wherein when the clip applicator is inserted into the slot (as in figures 5 and 6) and the handle/trigger is moved relative to the body, the jaws close and deform the ligation clip from an open position into a closed position around tissue received in the slot (see figures 17 and 18).  However, Popovic et al. fail to disclose the handle/trigger is a plunger.  Attention is drawn to Morales et al., who teach a clip applicator where the actuator can be any known structure, including, but not limited to, a trigger (analogous to the Popovic et al. trigger), handle, plunger, etc. (see at least paragraphs [0024], [0032], [0101], and [0102]).  Therefore, since Morales et al. make clear trigger type handles (as in Popovic et al.) and plungers (as claimed) are known suitable alternatives for actuating a clip applicator, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the trigger handle of Popovic et al. with a plunger actuator.
Regarding claim 28, the anoscope further comprises a distal tip (54b of Popovic et al., see at least figure 7) with a curved surface for insertion into an anal cavity.
Regarding claim 31, Popovic et al. disclose a method (see at least figures 1 and 5-7), comprising: inserting an anoscope (52; see figure 7) into an anal cavity, the anoscope including an elongated hollow member (54; see paragraph [0075]) with a longitudinal slot (58) for receiving tissue in an interior of the hollow member; inserting a clip applicator (10; see figure 1) through the slot (see figures 5 and 6) to engage target tissue, the clip applicator including a body (16) slidably received in the slot, the clip applicator including jaws (20 and 22) at a distal end of the body for holding a ligation clip (the clip shown in at least figure 10), the clip applicator further including a handle/trigger (12; see figure 1) coupled to the body for actuating the jaws; positioning the clip applicator so that a first target portion of tissue is received between the jaws; and moving the handle/trigger relative to the body to close the jaws and deform the ligation clip from an open position into a closed position around the first target portion of tissue received between the jaws (see figures 17 and 18).  However, Popovic et al. fail to disclose the handle/trigger is a plunger.  Attention is drawn to Morales et al., who teach a clip applicator where the actuator can be any known structure, including, but not limited to, a trigger (analogous to the Popovic et al. trigger), handle, plunger, etc. (see at least paragraphs [0024], [0032], [0101], and [0102]).  Therefore, since Morales et al. make clear trigger type handles (as in Popovic et al.) and plungers (as claimed) are known suitable alternatives for actuating a clip applicator, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the trigger handle of Popovic et al. with a plunger actuator.
Regarding claim 32, Popovic et al. as modified by the teachings of Morales et al. disclose the method substantially as described above with respect to claim 31, but fail to disclose the repeating the clip application steps after repositioning the anoscope to clip a second target tissue.  However, Examiner contends, during any clipping procedure, that repositioning the device to clip a second target tissue in need of treatment would have been well within the level of one of ordinary skill in the art.  Therefore, Examiner concludes it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the steps outlined in claim 32 within the method of Popovic et al. to treat a second target tissue. 
Regarding claim 33, Popovic et al. disclose a device (see at least figures 1 and 5-7), comprising: an anoscope (52; see figure 7) including an elongated hollow member (54; see paragraph [0075]) with an open distal end (see figure 7) configured to receive tissue in an interior of the hollow member and at least one longitudinal channel (58); and a clip applicator (10; see figure 1) including a distal portion (16) slidably received in the channel (see figure 5 and 6), the clip applicator including jaws (20 and 22) at a distal end of the body configured to hold a ligation clip (the clip shown in at least figure 10), the clip applicator further including a handle/trigger (12; see figure 1) coupled to the body configured to actuate the jaws, wherein when the clip applicator is inserted into the channel (as in figures 5 and 6) and the handle/trigger is moved relative to the body, the jaws close and deform the ligation clip from an open position into a closed position around tissue received in the open distal end (see figures 17 and 18).  However, Popovic et al. fail to disclose the handle/trigger is a plunger.  Attention is drawn to Morales et al., who teach a clip applicator where the actuator can be any known structure, including, but not limited to, a trigger (analogous to the Popovic et al. trigger), handle, plunger, etc. (see at least paragraphs [0024], [0032], [0101], and [0102]).  Therefore, since Morales et al. make clear trigger type handles (as in Popovic et al.) and plungers (as claimed) are known suitable alternatives for actuating a clip applicator, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the trigger handle of Popovic et al. with a plunger actuator.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic et al. (2010/0023023) in view of Morales et al. (2003/0233142) as applied to claim 16 above, and further in view of Whitfield et al. (2008/0243145).  
Regarding claim 26, Popovic et al. as modified by the teachings of Morales et al. disclose the device substantially as described above with respect to claim 16, but fail to disclose the clip applicator comprises a feedback notification for when the clip is deployed.  Attention is drawn to Whitfield et al., who teach it is known to include feedback notifications (see at least paragraphs [0145] and [0201]) for clip deployment to ensure the operator does not remove the applicator prematurely before the clip is in place on the target tissue.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a feedback notification in the clip applicator of Popovic et al. (as modified by the teachings of Morales et al.), per the teachings of Whitfield et al., to obtain the same advantage of ensuring the operator does not remove the applicator prematurely before the clip is in place on the target tissue.
Regarding claim 27, the feedback notification per the teachings of Whitfield et al. can be either tactile feedback or aural (audible) feedback (see at least paragraphs [0145] and [0201]).
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic et al. (2010/0023023) in view of Morales et al. (2003/0233142) and Bayer (6,126,594).  
Regarding claim 29, Popovic et al. disclose a system, comprising: a device (see at least figures 1 and 5-7), comprising: an anoscope (52; see figure 7) including an elongated hollow member (54; see paragraph [0075]) with a longitudinal slot (58) configured to receive tissue in an interior of the hollow member; and a clip applicator (10; see figure 1) including a body (16) slidably received in the slot (see figure 5 and 6), the clip applicator including jaws (20 and 22) at a distal end of the body configured to hold a ligation clip (the clip shown in at least figure 10), the clip applicator further including a handle/trigger (12; see figure 1) coupled to the body configured to actuate the jaws, wherein when the clip applicator is inserted into the slot (as in figures 5 and 6) and the handle/trigger is moved relative to the body, the jaws close and deform the ligation clip from an open position into a closed position around tissue received in the slot (see figures 17 and 18).  However, Popovic et al. fail to disclose (a) the handle/trigger is a plunger; and (b) a dilator.  
Regarding (a), attention is drawn to Morales et al., who teach a clip applicator where the actuator can be any known structure, including, but not limited to, a trigger (analogous to the Popovic et al. trigger), handle, plunger, etc. (see at least paragraphs [0024], [0032], [0101], and [0102]).  Therefore, since Morales et al. make clear trigger type handles (as in Popovic et al.) and plungers (as claimed) are known suitable alternatives for actuating a clip applicator, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the trigger handle of Popovic et al. with a plunger actuator.
Regarding (b), attention is drawn to Bayer, who teaches it is known to use a dilator (26; see at least figures 4 and 6) in combination with an anoscope (10) to make it easier to advance the anoscope into the anal cavity.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a dilator with the device of Popovic et al., per the teachings of Bayer, to obtain the same advantage of making it easier to advance the system into the anal cavity.
Regarding claim 30, the anoscope is insertable into the anal cavity via the dilator (per the teachings of Bayer as outlined above with respect to claim 29).
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic et al. (2010/0023023) in view of Morales et al. (2003/0233142) and Armstrong (2002/0111639).  
Regarding claim 34, Popovic et al. disclose a method (see at least figures 1 and 5-7), comprising: inserting an anoscope (52; see figure 7) into an anal cavity, the anoscope including an elongated hollow member (54; see paragraph [0075]) with an open distal end (see figure 7) for receiving tissue in an interior of the hollow member and a longitudinal channel (58); inserting a clip applicator (10; see figure 1) in the channel (see figures 5 and 6), the clip applicator including a distal portion (16) slidably received in the channel, the clip applicator including jaws (20 and 22) at a distal end of the body for holding a ligation clip (the clip shown in at least figure 10), the clip applicator further including a handle/trigger (12; see figure 1) coupled to the body for actuating the jaws; and moving the handle/trigger relative to the body to close the jaws and deform the ligation clip from an open position into a closed position around a first target portion of tissue received in the open distal end (see figures 17 and 18).  However, Popovic et al. fail to disclose (a) the handle/trigger is a plunger, and (b) the anoscope has a plurality of channels.  
Regarding (a), attention is drawn to Morales et al., who teach a clip applicator where the actuator can be any known structure, including, but not limited to, a trigger (analogous to the Popovic et al. trigger), handle, plunger, etc. (see at least paragraphs [0024], [0032], [0101], and [0102]).  Therefore, since Morales et al. make clear trigger type handles (as in Popovic et al.) and plungers (as claimed) are known suitable alternatives for actuating a clip applicator, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the trigger handle of Popovic et al. with a plunger actuator.
Regarding (b), attention is drawn to Armstrong, who teaches it is known to include a plurality of channels (59a, 59b, and 59c; see figures 5A and 5B and paragraph [0044]) to allow for multiple treatment sites without having to reposition the anoscope.  Therefore, Examiner contends it would have been obvious to one having ordiarny skill in the art before the effective filing date of the claimed invention to have included a plurality of channels in the anoscope of Popovic et al., per the teachings of Armstrong, to obtain the same advantage of being able to access multiple treatment sites without having to reposition the anoscope.
Regarding claim 35, in the combination outlined above, Examiner contends, during any clipping procedure, that using the device to clip a second target tissue in need of treatment would have been well within the level of one of ordinary skill in the art.  Therefore, Examiner concludes it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the steps outlined in claim 34 within the method of Popovic et al. to treat a second target tissue through a second one of the channels of the teachings of Armstrong.
Allowable Subject Matter
Claims 17-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the prior art fails to disclose or suggest the claimed device having an anoscope and clip applicator as recited in claims 16 and 17, and in particular the clip applicator having a slider unit with rails that mate with corresponding channels of the slot.
Claims 18-22 are also objected to because they depend from claim 17.
Regarding claim 23, the prior art fails to disclose or suggest the claimed device having an anoscope and clip applicator as recited in claims 16 and 23, and in particular the clip applicator having the additional components (handle, thumb ring, slot, core wire, spool, and coil) outlined in claim 23.
Claims 24 and 25 are also objected to because they depend from claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a general showing of the state of the art of clip appliers and/or anoscopes that are related to applicants invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771